PER CURIAM.
The Petitioner, pursuant to Florida Rule of Appellate Procedure 9.140(g), having taken this appeal from the summary denial of his motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850, and this court having considered the record presented and having further determined that it conclusively appears therefrom that Petitioner is entitled to no relief, the denial of his motion is affirmed. The improper prosecutorial comments did not constitute fundamental error and were waived by Jones’ failure to move for a mistrial. State v. Cumbie, 380 So.2d 1031 (Fla.1980).
Affirmed.